NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            08-FEB-2022
                                            08:00 AM
                                            Dkt. 65 OAWST

                          NO. CAAP-XX-XXXXXXX


                 IN THE INTERMEDIATE COURT OF APPEALS

                        OF THE STATE OF HAWAI#I


    J.P. MORGAN MORTGAGE ACQUISITION CORP., Plaintiff-Appellee,
                                 v.
      JOHN L. LAUDON; WENDY W. LAUDON, Defendants-Appellants,
                                and
 MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC. solely as nominee
for COUNTRYWIDE BANK, N.A.; ROBERT THOMPSON; JOHN DOES 1-20; JANE
   DOES 1-20; DOE CORPORATIONS 1-20; DOE ENTITIES 1-20; and DOE
                GOVERNMENTAL UNITS 1-20, Defendants


          APPEAL FROM THE CIRCUIT COURT OF THE SECOND CIRCUIT
                        (CIVIL NO. 2CC121000119)


                              ORDER
   (By:  Hiraoka, Presiding Judge, Nakasone and McCullen, JJ.)
          Upon consideration of the Stipulation and Order for
Dismissal with Prejudice of Notice of Appeal filed December 20,
2018, filed February 4, 2022, by Plaintiff-Appellee J.P. Morgan
Mortgage Acquisition Corp., the papers in support, and the
record, it appears that (1) the appeal has been docketed; (2) the
parties stipulate to dismiss the appeal with prejudice and bear
their own attorneys' fees and costs; (3) the stipulation is dated
and signed by counsel for all parties appearing in the appeal;
and (4) dismissal is authorized by Hawai#i Rules of Appellate
Procedure Rule 42(b).
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

          Therefore, IT IS HEREBY ORDERED that the stipulation is
approved and the appeal is dismissed with prejudice. The parties
shall bear their own attorneys' fees and costs on appeal.
          DATED: Honolulu, Hawai#i, February 8, 2022.

                                      /s/ Keith K. Hiraoka
                                      Presiding Judge

                                      /s/ Karen T. Nakasone
                                      Associate Judge

                                      /s/ Sonja M.P. McCullen
                                      Associate Judge




                                  2